Name: Commission Regulation (EEC) No 1232/88 of 4 May 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: animal product;  trade;  trade policy;  prices;  marketing
 Date Published: nan

 6. 5. 88No L 118/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1232/88 of 4 May 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas Commission Regulation (EEC) No 3815/87 (3), as amended by Regulation (EEC) No 729/88 (4), provides for a sale of hindquarters for export without further processing or after boning ; whereas, in order to avoid the further storage of some beef, the quantities put up for sale under the abovementioned Regulation should be increased ; whereas, in the light of the market trend, certain selling prices should also be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3815/87 is hereby amended as follows : 1 . In Article 1 ( 1 ), the first indent is replaced by the following : '  3 000 tonnes of bone-in beef held by the Italian intervention agency, and bought in before 1 April 1987,'. 2. In Annex I, the sale price for 'Italia', '205,00' is hereby replaced by '215,00'. Article 2 This Regulation shall enter into force on 9 May 1988 . It shall apply to contracts concluded on or after 9 May 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 148, 28 . 6. 1968, p . 24. 0 OJ No L 370, 30. 12. 1987, p . 7. 0 OJ No L 357, 19 . 12. 1987, p. 24. (4) OJ No L 74, 19 . 3 . 1988, p. 72.